Case 2:21-cv-03613-GRB-JMW Document 7 Filed 09/03/21 Page 1 of 1 PagelD #: 44
COUNTY OF EASTERN DISTRICT UNITED STATES DISTRICT COURT OF THE STATE OF NEW YORK

# 27046X

 

JUAN MARTINEZ, JOSE PIMENTAL, CARLOS CONTRERAS, EFRAIN REYES, AND JOWANY CASTILLO,

Plaintiff(s) INDEX# 21-CV-2313(GRB)
against Date filed 7/30/2021

FELIKS & SONS STORAGE TANK CORP., ET AL,
Defendant(s)

 

STATE OF NEW YORK COUNTY OF ALBANY 145057

SECRETARY OF STATE - AFFIDAVIT OF SERVICE

DAVID TATUM being duly sworn, deposes and says that deponent is not a party to this action, is over the age of 18 years
and has a principal place of business in the County of Albany, State of New York. That on 8/2/2021 at 2:00 PM, at the office
of the Secretary of State, of the State of New York in the City of Albany, New York at 99 Washington Avenue, he/she served a
true copy ofa

SUMMONS AND COMPLAINT WITH JURY DEMAND
on FELIKS & SON STORAGE TANK CORPORATION S/H/A FELIKS & SONS STORAGE TANK CORP..,

By delivering to and leaving with SUE ZOUKY, authorized agent in the office of the Secretary of the State, State of New York,
personally at the office of the Secretary of State, of the State of New York, two (2) true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of $40.00, unless exempt by law. That said service was
made pursuant to Section 306 BCL

Bearing Index Number and Filing Date endorsed thereon.

[ ] Deponent additionally served upon the above named defendant one (1) true copy of the RPAPL SEC. 1303 Homeowner's
Foreclosure Notice which was printed in bold, 14 point font size and printed on colored paper which is a color other than said
pleading

Description Description of the Recipient is as follows:

A Female with White skin, Gray hair, who is approximately 55 years of age
and has an approximate height of 5' 2" and approximate weight of 135 pounds.

Other identifying reass are as follows: None.

  

 

DAVID TATUM
Process Server

State of New York
County of Albany

Sworn to before me on This 3 day August 20

 

Michelle M. Santspree Emily M. Corbett
Notary Public, State of New York Notary Public, State of New York
NO. 01845047611 No. 01006299470

Notary Public - Mic, . Santspree Qualfied in Albany County Qualified in Albany County
Commission Expires August 7,2025 |= Commission Expires March 24, 2022

ALERT PROCESS SERVICE AGENCY - 185 WILLIS AVE STE 6 - MINEOLA, NY 11501-2622 - 516-741-4353
